                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                            CR 21–12–BU–DLC

              Plaintiff,

       vs.                                                   ORDER

 CHARLES DAVID CLEMENT,

              Defendant.


      Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Findings & Recommendation Concerning Plea. (Doc. 34.) Because neither party

objected, they are not entitled to de novo review. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnel Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

      Mr. Clement is charged with one count of conspiracy to possess with the

intent to distribute methamphetamine, in violation of 21 U.S.C. § 846 (Count I)

and one count of possession with the intent to distribute methamphetamine, in

violation of 21 U.S.C., § 841(a)(1) and 18 U.S.C. § 2 (Count II). (Doc. 1.) Judge

                                           1
DeSoto recommends that this Court accept Mr. Clement’s guilty plea as to Count I

after he appeared before her pursuant to Federal Rule of Criminal Procedure 11.

The Court finds no clear error in Judge DeSoto’s Findings and Recommendation

and adopts them in full, including the recommendation to defer acceptance of the

Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report. In light of the United States

motion preliminary order of forfeiture (Doc. 37), the Court will address the issue of

forfeiture by separate order.

      Accordingly, IT IS ORDERED that Judge DeSoto’s Findings and

Recommendation (Doc. 34) is ADOPTED in full.

      IT IS FURTHER ORDERED that Mr. Clement’s motion to change plea

(Doc. 27) is GRANTED.

      IT IS FURTHER ORDERED that Mr. Clement is adjudged guilty as

charged in Count I of the Indictment.

      DATED this 6th day of July, 2021.




                                         2
